DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11, 12 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulsteijn et al US Patent Application Publication 2020/0212862A1  in view of Tokuda et al US Patent Application Publication 2013/0241668A1 (of record).
Hulsteijn et al discloses a tunable coupler comprising: a second inductor 526 having a first port 528a connected to the RF in  and a second port 528b connected to the RF out;  a  first  inductor 524 having a third port 528c connected to a tunable load and a fourth port 528d connected to a fixed termination load.  The first and second inductors are inductively coupled.  The second film inductor and electrically connected between 
 	Thus, Hulsteijn et al is shown to teach all the limitations of the claim with the exception of the coupler having a monolithic base substrate having a first surface, a second surface, a length in an X-direction, and a width in a Y-direction that is perpendicular to the X-direction; a plurality of ports formed over the first surface of the monolithic base substrate; the first , second and third inductor and resistor and capacitor being thin film ; a dielectric layer arranged over the first surface of the monolithic base substrate, the dielectric layer having a first surface and a second surface, the second surface of the dielectric layer facing the first surface of the monolithic base substrate;  the first inductor comprises a first conductive layer that is elongated in a first direction, and the second inductor comprises a second conductive layer that is parallel with the first conductive layer and spaced apart from the first conductive layer in a second direction that is perpendicular to the first direction by an approximately even spacing distance along at least a portion of the first conductive layer; and a third thin film inductor and a thin film capacitor, and wherein the third thin film inductor and the thin film capacitor are electrically connected in parallel with each other and each electrically connected in series between the first thin film inductor and the coupling port .
 

 	Tokuda et al also states that the main line and sub line can be formed using a thin film process.  
A dielectric layer 23 is arranged over the first surface of the semi insulated substrate, the dielectric layer having a first surface and a second surface, the second surface of the dielectric layer facing the first surface of the semi insulated substrate.
 	The main line comprises a first conductive layer that is elongated in a first direction, and the sub line comprises a second conductive layer that is parallel with the first conductive layer and spaced apart from the first conductive layer in a second direction that is perpendicular to the first direction by an approximately even spacing distance along at least a portion of the first conductive layer.  Paragraphs [0051-0054]
 	 One of ordinary skill in the art would have found it obvious to manufacture the coupler of Hulsteijn et al using thin film process and semi insulated substrate as taught by Tokuda et al.  
 The motivation for the modification would have been to provide the advantageous benefit of reduction of insertion loss. (Paragraph [0053])  

s 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulsteijn et al US Patent Application Publication 2020/0212862A1  in view of Tokuda et al US Patent Application Publication 2013/0241668A1 (of record)  in further view of Schuchardt US Patent 4,298,856.
The above 35 USC 103 rejection discusses the combination Hulsteijn et al in in view of Tokuda et al.  
 Thus, the combination is shown to teach all the limitation of the claims with the exception of  the at least one thin film component comprises a layer having a thickness that is less than about 50 microns and the thin film resistor comprises tantalum nitride.
 Schuchardt discloses a thin film resistor in figures 1-5 having a thicknesses in the range of 0.1 to 0.5  microns, generally producing nominal values of resistance in the range of 10 to 50,000 ohms. Resistors of this type are typically made of tantalum nitride.  (Column 4; lines 37-41)  
One of ordinary skill in the art would have found it obvious to replace the resistor of Hulsteijn et al with resistor having a thickness of is less than about 50 microns and composed of tantalum nitride as taught by Schuchardt.  
The motivation for the modification would have been to provide the advantageous benefit of   an adjustable, patterned metallized resistor of simplified and inexpensive construction. (Column 2; lines 44-46)


Allowable Subject Matter
Claims 19-39 are allowed.
Claims 6-8, 10, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 19-39, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a footprint of the coupler is less than about 3 mm2; and a coupling factor of the coupler varies less than about 4 dB across a coupling frequency range that has a lower limit that ranges from about 250 MHz to about 6 GHz and an upper limit that is at least 2 GHz greater than the lower limit.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






October 20, 2021
/K.E.G/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843